198 F.3d 1259 (11th Cir. 1999)
L. C., by Johnathan ZIMRING, as guardian ad litemand next friend, et al., Plaintiffs-Appellees,v.Tommy OLMSTEAD, Commissioner of the Department ofHuman Resources;  et al., Defendants-Appellants.
No. 97-8538
United States Court of Appeals,Eleventh Circuit.
Dec. 21, 1999.

Appeal from the United States District Court for the Northern District of Georgia
(No. 1:95-CV-1210-MHS); Marvin H. Shoob, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT and BARKETT, Circuit Judges, and PROPST*, Senior District Judge.
PER CURIAM:


1
We remand this case to the district court for proceedings consistent with the Supreme Court's opinion in Olmstead v. L.C., --- U.S. ----, 119 S.Ct. 2176, 144 L.Ed.2d 540 (1999).



NOTES


*
 Honorable Robert B. Propst, Senior U.S. District Judge for the Northern District of Alabama, sitting by designation.